DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to address the objections to Claim 7. The prior objection to Claim 7 is withdrawn.

	The Examiner acknowledges a Preliminary Amendment filed on June 18, 2020. In the Remarks of 8/19/2022, “Applicant notes the filing of a Preliminary Amendment on June 18, 2022 which filing was not acknowledged in the outstanding Office Action.” The Examiner interprets that this was a typographical error and the date of the Preliminary Amendment noted in the Remarks is June 18, 2020 instead of 2022. No Preliminary Amendment has been filed on June 18, 2022.

	The Examiner acknowledges the amendments to address the 35 U.S.C. 112(b) Rejections, the prior 112(b) rejections have been withdrawn.
	
	The Examiner acknowledges the amendments to address the 35 U.S.C. 102/103 rejections. The prior 102/103 rejections have NOT been withdrawn. Further explanation will be provided in the Response to Arguments Section.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Regarding Remarks arguments under section “Anticipation Rejection Based on Money” paragraph 4, “However, Money does not describe "the handle portion having at least one abutment element positioned at a longitudinal end of the handle portion." Rather, Money appears to describe "mounting screws 52" that are "mounted on the underside of the handle portion," not abutment elements positioned at a longitudinal end of the handle portion.” The Examiner respectfully disagrees that Money does not describe “the handle portion having at least one abutment element positioned at a longitudinal end of the handle portion.” In the annotated drawing below, Money discloses an abutment element 52 is positioned at a longitudinal end of the handle portion 50.

    PNG
    media_image1.png
    324
    578
    media_image1.png
    Greyscale

	Regarding Remarks arguments under section “Obviousness Rejection Based on Money in View of Jordan” paragraph 2, “Claim 7 depends from claim 1. As discussed above, Money does not expressly or inherently describe each and every element of claim 1, as amended. For substantially the same reasons, Money does not teach or suggest each and every element of claim 1, as amended. Furthermore, Jordan does not remedy the deficiencies of Money in this regard. For instance, Jordan does not teach or suggest "the handle portion having at least one abutment element positioned at a longitudinal end of the handle portion," as recited in claim 1, as amended. Accordingly, Money in view of Jordan does not teach or suggest each and every element of claim 1, as amended.” The Examiner respectfully disagrees that Money in View of Jordan does not teach or suggest “the handle portion having at least one abutment element positioned at a longitudinal end of the handle portion.” As addressed above, Money discloses “the handle portion having at least one abutment element positioned at a longitudinal end of the handle portion” as shown in the annotated drawing.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 1-2 “A device for removing a light fixture, the device comprising:[[;]] a handle portion and a lever portion;”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Money (US4032181). 

Regarding claim 1, Money discloses a device for removing a light fixture, the device comprising: a handle portion (Figure 3 Element 12, 14, 16, and 50) and a lever portion (Figure 3 Element 18, 20, and 32); 
	the lever portion being pivotable relative to the handle portion between a first position and a second position (The lever portion is pivotable relative to the handle portion at Element 22 of Figure 1 and 3. Figure 3 is the first position and Figure 1 is the second position); 
	the handle portion having at least one abutment element (Figure 1 the top side of Element 14 abuts the bottom side of Element 52) positioned at a longitudinal end of the handle portion (See annotated drawing below);
	the handle portion and the lever portion defining a device body (Elements 12, 14, and 50 along with Elements 18, 20, and 32 define the device body); 
	a first arm extending from the device body (Figure 3 Element 28 extends from the device body), the arm having a first engagement member (Figure 3 Element 30); 
	a second arm (Figure 3 Element 20) having a second engagement member (Figure 3 Element 32); and 
	wherein the first position is an engaging position in which the first and second engagement members are configured to be engaged with a light fixture (Figure 3 shows the device in the first position in which the engagement means is engaged. The device is not shown engaging with a light fixture but shows all structure that would be required to be capable of engaging with a light fixture) and the second position is an open position for mounting the device to said light fixture (Figure 1 shows the device not engaged with a fixture and in a position ready for mounting the device to a light fixture).

    PNG
    media_image1.png
    324
    578
    media_image1.png
    Greyscale

	Regarding claim 2, Money discloses the device as claimed in claim 1, wherein the first and second engagement members comprise a flange (Figure 3 Elements 30 and 32 respectively).

	Regarding claim 3, Money discloses the device as claimed in claim 1, wherein an interface is disposed between the handle portion and the lever portion (Figure 3 Elements 22, 40, 42, and 44 are the interface between the handle portion and the lever portion), the interface comprising a biasing element (Figure 3 Element 40 is a spring that biases the handle portion and lever portion).

	Regarding claim 4, Money discloses the device as claimed in claim 3, wherein the biasing element biases the lever portion in the first position (In the first position, spring 40 biases the lever portion and the engagement means of the handle portion towards each other).

Regarding claim 5, Money discloses the device as claimed in claim 1, wherein the handle portion comprises a handle grip (Figure 1 Element 50) and a pair of abutment elements (Figure 1 shows a pair of Element 52. Each Element 52 has a bottom surface that abuts the top surface of Element 14), each abutment element positioned at a longitudinal end of the handle grip (See annotated drawing below. Each abutment element is positioned at a longitudinal end of the handle grip 50).

    PNG
    media_image2.png
    322
    578
    media_image2.png
    Greyscale


	Regarding claim 6, Money discloses the device as claimed in claim 5, wherein at least one of the handle portion and the pair of abutment elements is formed at least in part from a non-conductive material (Column 3, lines 42-46 disclose “A handle bar 50, consisting of a piece of wood, is mounted on the underside of handle portion 14 by means of mounting screws 52.” Element 50 is wood which is a non-conductive material).

	Regarding claim 14, Money discloses the device as claimed in claim 1, wherein the lever portion comprises a stopper that limits a pivot angle of the lever portion relative to the handle portion (The lever portion Element 18 comprises a top surface that would act as a stopper to limit the pivot angle relative to the handle portion. The top surface of Element 18 would contact Element 50 of the handle portion).

	Regarding claim 15, Money discloses the device as claimed in claim 1, wherein the lever portion is removable from the handle portion (Column 2, lines 62-65 “The pivotal mounting means for the arm 18 comprises a pair of eye bolts 22 which are in a fixed position to the base of the leg portion 16 by means of a pair of mounting nuts 24.” The lever portion may be removed by unscrewing the mounting nuts Elements 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Money in view of Jordan (US3228720).

Regarding claim 7, Money discloses all elements of the current invention as stated above except wherein the device further comprises a magnet mounted on the handle portion.

Jordan teaches wherein the device further comprises a magnet mounted on the handle portion (Figure 3 and Column 1, lines 60-66 “Fig. 3 illustrates an embodiment of the device wherein the numeral 22 generally represents a clasp means. Clasp means 22 is comprised of base member 23 having an upper surface 25 and lower surface 27. Extending upwardly from upper surface 25 at the periphery thereof is a plurality of arm members 29. A magnet 31 is secured to lower surface 27 by means of glue or the like.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Money to incorporate the teachings of Jordan to provide a magnet on the handle portion. Doing so would allow screws, bolts, pins, or other fasteners for holding the fixture to be held magnetically on the handle to prevent the fasteners from being lost.

	Regarding claim 9, Money in view of Jordan discloses wherein the first arm extends from the handle portion (Figure 3 shows first arm Element 28 extending from handle portion Element 16) and the second arm extends from the lever portion (Figure 3 shows second arm Element 20 extending from lever portion 18).

	Regarding claim 10, Money in view of Jordan discloses wherein the first arm and the second arm terminate at the same distance from a longitudinal axis of the handle portion (The lever portion is pivotable relative to the handle portion, therefore, there exists a point at which the first arm and second arm terminate at the same distance from a longitudinal axis of the handle portion).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Money in view of Pasquine (US3436112).

Regarding claim 11, Money discloses all elements of the current invention as disclosed above except wherein a distal end of the lever portion comprises a lever bar.

Pasquine teaches wherein a distal end of the lever portion comprises a lever bar (Figure 1 Element 22 is a lever bar). The modification of Money in view of Pasquine would position the lever bar on a distal end of the lever portion. See annotated drawing of Money below.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Money to incorporate the teachings of Pasquine to provide a lever bar on the distal end of the lever portion. Doing so would provide a lever bar to be placed on a distal end of the lever portion to allow the lever portion to be actuated by a user's hand to assist with positioning the engagement means when moving between the first and second positions.

    PNG
    media_image3.png
    266
    401
    media_image3.png
    Greyscale


	Regarding claim 12, Money in view of Pasquine discloses all elements of the current invention as stated above including the device as claimed in claim 11, wherein the lever bar is formed with at least one feature comprising a projection (See annotated drawing below. Pasquine Lever bar 22 is formed with a vertical projection and a horizontal projection).

    PNG
    media_image4.png
    187
    214
    media_image4.png
    Greyscale

	Regarding claim 13, Money in view of Pasquine discloses all elements of the current invention as stated above including the device as claimed in claim 11, wherein the lever bar extends upwardly (See annotated drawing below. Pasquine The vertical portion of the lever bar 22 would extend upward) relative to a longitudinal axis of the lever portion (Money The lever portion 18 has a longitudinal axis that extends horizontally and would be perpendicular to the vertical portion of Lever bar 22 taught by Pasquine).

    PNG
    media_image4.png
    187
    214
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashworth (US3164893) discloses an improved device for removing hub caps or decorative wheel covers from wheel bases. Brugman (US2590150) discloses a hub cap-removing tool.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 2, 2022